Exhibit 10.2

 

[a2.jpg]

March 27, 2020

 

STRICTLY CONFIDENTIAL

 

Diffusion Pharmaceuticals Inc.

1317 Carlton Avenue, Suite 200

Charlottesville, Virginia 22902

 

Attn: David G. Kalergis, Chief Executive Officer

 

Dear Mr. Kalergis:

 

This letter agreement (this “Agreement”) constitutes the agreement between
Diffusion Pharmaceuticals Inc. (the “Company”) and H.C. Wainwright & Co., LLC
(“Wainwright”), that Wainwright shall serve as the exclusive agent or
underwriter in any offering (each, an “Offering”) of securities of the Company
(the “Securities”) during the Term (as hereinafter defined) of this Agreement.
The terms of each Offering and the Securities issued in connection therewith
shall be mutually agreed upon by the Company and Wainwright and nothing herein
implies that Wainwright would have the power or authority to bind the Company
and nothing herein implies that the Company shall have an obligation to issue
any Securities. It is understood that Wainwright’s assistance in an Offering
will be subject to the satisfactory completion of such investigation and inquiry
into the affairs of the Company as Wainwright deems appropriate under the
circumstances and to the receipt of all internal approvals of Wainwright in
connection with the transaction. The Company expressly acknowledges and agrees
that Wainwright’s involvement in an Offering is strictly on a reasonable best
efforts basis and that the consummation of an Offering will be subject to, among
other things, market conditions. The execution of this Agreement does not
constitute a commitment by Wainwright to purchase the Securities and does not
ensure a successful Offering of the Securities or the success of Wainwright with
respect to securing any other financing on behalf of the Company. Wainwright may
retain other brokers, dealers, agents or underwriters on its behalf in
connection with an Offering, subject to the Company’s prior written consent.

 

A.     Compensation; Reimbursement. At the closing of each Offering (each, a
“Closing”), the Company shall compensate Wainwright as follows:

 

 

1.

Cash Fee. The Company shall pay to Wainwright a cash fee equal to 8.0% of the
aggregate gross proceeds raised in each Offering. In the event that an Offering
is an offering underwritten by Wainwright, such fee shall be payable as an
underwriter discount applied to the purchase of Securities by Wainwright. In the
event that an Offering does not involve a purchase of the Securities by
Wainwright, such fee shall be payable in cash to an account specified in writing
by Wainwright.

 

430 Park Avenue  |  New York, New York 10022  |  212.356.0500  |  www.hcwco.com

Member: FINRA/SIPC

 

--------------------------------------------------------------------------------

 
 

 

 

2.

Warrant Coverage. The Company shall issue to Wainwright or its designees
warrants (the “Wainwright Warrants”) to purchase that number of shares of common
stock of the Company equal to 5.0% of the aggregate number of shares of common
stock (or common stock equivalent, if applicable) purchased in each Offering
(and if an Offering includes a “greenshoe” option component, such number of
shares of common stock underlying such additional option component, with the
Wainwright Warrants issuable upon the closing of the exercise of such option).
If the Securities included in an Offering are convertible, the number of shares
of common stock underlying the Wainwright Warrants shall be determined by
dividing the gross proceeds raised in such Offering from the sale of shares of
common stock (or common stock equivalent, if applicable) divided by the Offering
Price (as defined hereunder). The Wainwright Warrants shall have the same terms
as the warrants, if any, issued to investors in the applicable Offering, except
that such Wainwright Warrants shall have an exercise price equal to 125% of the
offering price per share (or unit, if applicable) in the applicable Offering
(such price, the “Offering Price”). If no warrants are issued to investors in an
Offering, the Wainwright Warrants shall be in a customary form (including,
without limitation, with respect to anti-dilution rights) reasonably acceptable
to Wainwright, have a term of five (5) years and an exercise price equal to 125%
of the Offering Price.

 

 

3.

Expense Allowance. The Company also agrees to pay Wainwright, (a) out of the
proceeds of each Closing, a management fee equal to 1.0% of the gross proceeds
raised in such Offering, and (b) out of the proceeds of the first Closing, (i)
the additional reimbursable amount payable by the Company pursuant to Paragraph
D.3 hereunder, (ii) $25,000 for non-accountable expenses and (iii) up to
$100,000 for reasonable and documented fees and expenses of legal counsel and
other reasonable and documented out-of-pocket expenses; provided, that such
reimbursement amount in no way limits or impairs the indemnification and
contribution provisions of this Agreement.

 

 

4.

Tail. Wainwright shall be entitled to compensation under clauses (1) and (2)
hereunder, calculated in the manner set forth therein, with respect to any
public or private offering or other financing or capital-raising transaction of
any kind (“Tail Financing”) to the extent that such applicable financing or
capital is provided to the Company by investors that Wainwright had contacted
about an Offering during the Term or had introduced to the Company during the
Term, if such Tail Financing is consummated at any time within the 12-month
period following the expiration or termination of this Agreement.

 

 

5.

Right of First Refusal. If the Company consummates any Offering pursuant to this
Agreement prior to the end of the Term, from the date hereof until the 12-month
anniversary following the consummation of the first Offering (if any), the
Company or any of its subsidiaries decide to raise funds by means of a public
offering or a private placement or any other capital-raising financing of equity
(other than an at-the-market offering), equity-linked or debt securities using
an underwriter or placement agent, Wainwright (or any affiliate designated by
Wainwright) shall have the right to act as sole book-running manager, sole
underwriter or sole placement agent for such financing. If Wainwright or one of
its affiliates decides to accept any such engagement, the agreement governing
such engagement will contain, among other things, customary provisions for
customary fees for transactions of similar size and nature and the provisions of
this Agreement, including indemnification, which are appropriate to such a
transaction and mutually agreeable to the parties. Notwithstanding anything to
the contrary in this Agreement, the Company may during the Term enter into
potential partnering or other strategic transactions that may include the
issuance of Securities, and Wainwright shall not have a right of first refusal
to be an advisor or agent for such transaction and such transaction and the
related issuance of Securities shall be excluded from the right of first refusal
and exclusivity provisions of this Agreement and no amounts shall be due and
payable to Wainwright in connection with any such transactions or related
issuances; provided that any such issuance shall only be to a entity which is,
itself or through its subsidiaries, an operating company or an owner of an asset
in a business synergistic with the business of the Company and shall provide to
the Company additional benefits in addition to the investment of funds, but
shall not include a transaction in which the Company is issuing Securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities.

 

2

--------------------------------------------------------------------------------

 

 

B.     Term and Termination of Engagement; Exclusivity. The term of Wainwright’s
exclusive engagement will begin on the date hereof and end upon the earlier of
(i) the completion of the final Offering contemplated between Wainwright and the
Company and (ii) five (5) months after the date hereof (the “Term”).
Notwithstanding anything to the contrary contained herein, the Company agrees
that the provisions relating to the payment of fees, reimbursement of expenses,
right of first refusal, tail, indemnification and contribution, confidentiality,
conflicts, independent contractor and waiver of the right to trial by jury will
survive any termination or expiration of this Agreement. Notwithstanding
anything to the contrary contained herein, the Company has the right to
terminate the Agreement for cause in compliance with FINRA Rule
5110(f)(2)(D)(ii). The exercise of such right of termination for cause
eliminates the Company’s obligations with respect to the provisions relating to
the tail fees and right of first refusal. Notwithstanding anything to the
contrary contained in this Agreement, in the event that an Offering pursuant to
this Agreement shall not be carried out for any reason whatsoever during the
Term, the Company shall be obligated to pay to Wainwright its actual and
accountable out-of-pocket expenses related to an Offering (including the fees
and disbursements of Wainwright’s legal counsel) in an amount not to exceed
$50,000 in the aggregate. During the Term: (i) the Company will not, and will
not permit its representatives to, other than in coordination with Wainwright,
contact or solicit institutions, corporations or other entities in connection
with a potential Offering and (ii) the Company will not pursue any financing
transaction which would prohibit the consummation of the Offering. Furthermore,
the Company agrees that during Wainwright’s engagement hereunder, all inquiries
from prospective investors will be referred to Wainwright; provided, that any
such investors, with whom Wainwright does not have prior relationship, shall not
be deemed to have been contacted or introduced to the Company by Wainwright and
shall not be subject to the terms and conditions of Paragraph A.4 with respect
to any Tail Financing. Additionally, except as set forth hereunder, the Company
represents, warrants and covenants that no brokerage or finder’s fees or
commissions are or will be payable by the Company or any subsidiary of the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other third-party with respect to any Offering;
provided, that Wainwright acknowledges that the Company has engaged Brookline
Capital Markets on a monthly retainer basis to provide corporate finance advice.

 

3

--------------------------------------------------------------------------------

 

 

C.     Information; Reliance. The Company shall furnish, or cause to be
furnished, to Wainwright all information reasonably requested by Wainwright for
the purpose of rendering services hereunder and conducting due diligence (all
such information being the “Information”) and, in addition, the Company agrees
to make available to Wainwright upon its reasonable request from time to time
the officers, directors, accountants, counsel and other advisors of the Company;
provided, in each case, that such access shall be during normal business hours
and upon reasonable advance notice, shall not interfere with the normal
operation of the Company’s business and shall not require provision of any
information subject to attorney-client or other privilege. The Company
recognizes and confirms that Wainwright (a) will use and rely on the
Information, including any documents provided to investors in each Offering (the
“Offering Documents”) which shall include any Purchase Agreement (as defined
hereunder), and on information available from generally recognized public
sources in performing the services contemplated by this Agreement without having
independently verified the same; (b) does not assume responsibility for the
accuracy or completeness of the Offering Documents or the Information and such
other information (other than information provided by Wainwright for inclusion
in the Offering Documents); and (c) will not make an appraisal of any of the
assets or liabilities of the Company; provided, that notwithstanding the
foregoing, Wainwright agrees and acknowledges that (i) any projections or other
forward-looking statements included in the Information are not to be viewed as
facts, are not a guarantee of performance and actual results may vary materially
from such projections, forward-looking statements or other Information and (ii)
the Company does not make any representations or warranties with respect to any
Information except and to the extent explicitly set forth in a definitive
underwriting agreement (or other analogous document). Upon reasonable request
and advance notice, the Company will meet with Wainwright or its representatives
to discuss all information relevant for disclosure in the Offering Documents and
will cooperate in any investigation undertaken by Wainwright thereof, including
any document included or incorporated by reference therein. At each Offering, at
the reasonable request of Wainwright, the Company shall deliver such customary
legal letters (including, without limitation, negative assurance letters),
opinions, comfort letters, officers’ and secretary certificates and good
standing certificates, all in form and substance reasonably satisfactory to
Wainwright and its counsel.

 

D.     Related Agreements. In connection with each Offering, the Company shall
enter into the following additional agreements:

 

 

1.

Underwritten Offering. If an Offering is an underwritten Offering, the Company
and Wainwright shall enter into a customary underwriting agreement in form and
substance reasonably satisfactory to the Company, Wainwright and their
respective counsels.

 

 

2.

Best Efforts Offering. If an Offering is on a best efforts basis, the sale of
Securities to the investors in the Offering will be evidenced by a purchase or
subscription agreement (“Purchase Agreement”) between the Company and such
investors in a form reasonably satisfactory to the Company and Wainwright.
Wainwright shall be a third party beneficiary with respect to the
representations, warranties, covenants and closing conditions included in the
Purchase Agreement. Prior to the signing of any Purchase Agreement, officers of
the Company with responsibility for financial affairs will be available to
answer inquiries from prospective investors.

 

 

3.

Escrow and Settlement. In respect of each Offering, the Company and Wainwright
shall enter into an escrow agreement with a third party escrow agent, which may
also be Wainwright’s clearing agent, pursuant to which Wainwright’s compensation
and expenses shall be paid from the gross proceeds of the Securities sold. If
the Offering is settled in whole or in part via delivery versus payment (“DVP”),
Wainwright shall arrange for its clearing agent to provide the funds to
facilitate such settlement. The Company shall bear the cost of the escrow agent
and shall reimburse Wainwright for the actual out-of-pocket cost of such
clearing agent settlement and financing, if any, which cost shall not exceed
$12,900.

 

4

--------------------------------------------------------------------------------

 

 

 

4.

FINRA Amendments. Notwithstanding anything herein to the contrary, in the event
that Wainwright determines that any of the terms provided for hereunder shall
not comply with a FINRA rule, including but not limited to FINRA Rule 5110, then
the Company shall not unreasonably withhold, condition or delay its consent to
amend this Agreement (or include such revisions in the final underwriting
agreement) in writing upon the request of Wainwright to comply with any such
rules; provided, that any such amendments shall not provide for terms that are
less favorable to the Company than are reflected in this Agreement.

 

E.     Confidentiality. In the event of the consummation or public announcement
of any Offering, Wainwright shall have the right, at its own expense and only
after the prior announcement of any such information by the Company, to disclose
its participation in such Offering, including, without limitation, the offering
at its cost of “tombstone” advertisements in financial and other newspapers and
journals.

 

F.     Indemnity.

 

 

1.

In connection with the Company’s engagement of Wainwright, the Company hereby
agrees to indemnify and hold harmless Wainwright and its affiliates, and the
respective controlling persons, directors, officers, members, agents and
employees of any of the foregoing (collectively the “Indemnified Persons”), from
and against any and all claims, actions, suits, proceedings (including those of
shareholders), damages, liabilities and expenses incurred by any of them
(including the reasonable fees and expenses of counsel), as incurred
(collectively a “Claim”), that (A) are related to or arise out of (i) any
actions taken or omitted to be taken (including any untrue statements made or
any statements omitted to be made) by the Company in connection with this
Agreement or any Offering, or (ii) any actions taken or omitted to be taken by
any Indemnified Person in connection with this Agreement or any Offering, or (B)
otherwise relate to or arise out of Wainwright’s activities on the Company’s
behalf in connection with this Agreement, and the Company shall reimburse any
Indemnified Person for all reasonable and documented expenses (including the
reasonable fees and expenses of counsel) incurred by such Indemnified Person in
connection with investigating, preparing or defending any such Claim arising out
of this Agreement or any Offering. The Company will not, however, be responsible
for any Claim that is finally judicially determined to have resulted from the
gross negligence, willful misconduct or fraud of any person seeking
indemnification for such Claim. The Company further agrees that no Indemnified
Person shall have any liability to the Company for or in connection with the
Company’s engagement of Wainwright except for any Claim incurred by the Company
as a result of such Indemnified Person’s gross negligence, willful misconduct or
fraud.

 

5

--------------------------------------------------------------------------------

 

 

 

2.

The Company further agrees that it will not, without the prior written consent
of Wainwright (such consent not to be unreasonably withheld, conditioned or
delayed), settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may reasonably
be expected to be sought hereunder (whether or not any Indemnified Person is an
actual or potential party to such Claim), unless such settlement, compromise or
consent includes an unconditional, irrevocable release of each Indemnified
Person from any and all liability arising out of such Claim, unless, at the time
of such settlement, a court of competent jurisdiction in a final and
non-appealable judgment has determined that an Indemnified Person is not
entitled to indemnification under the terms hereof.

 

 

3.

Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification may
be sought hereunder, such Indemnified Person shall notify the Company in writing
of such complaint or of such assertion (including a reasonable description of
the basis therefor) or institution but failure to so notify the Company shall
not relieve the Company from any obligation it may have hereunder, except and
only to the extent such failure results in material prejudice to the Company. If
requested by such Indemnified Person, the Company will assume the defense of
such Claim, including the employment of counsel reasonably satisfactory to such
Indemnified Person and the payment of the fees and expenses of such counsel. In
the event, however, that (i) legal counsel to such Indemnified Person reasonably
determines that having common counsel would present such counsel with a conflict
of interest or (ii) (x) if the defendant in, or target of, any such Claim,
includes an Indemnified Person and the Company and (y) legal counsel to such
Indemnified Person reasonably concludes that there may be legal defenses
available to it or other Indemnified Persons different from, or in addition to,
those available to the Company, then, in either case, such Indemnified Person
may employ its own separate counsel to represent or defend him, her or it in any
such Claim and the Company shall pay the reasonable fees and expenses of such
counsel; provided, that in no event shall the Company be obligated for the fees
and expenses of more than one separate law firm (in addition to local counsel,
if necessary) for such Indemnified Persons. Notwithstanding anything herein to
the contrary, if the Company fails timely or diligently to defend, contest, or
otherwise protect against any Claim, the relevant Indemnified Person shall have
the right, but not the obligation, to defend, contest, compromise, settle
(subject to the written consent of the Company, not to be unreasonably withheld,
conditioned or delayed), assert crossclaims, or counterclaims or otherwise
protect against the same, and shall be fully indemnified by the Company
therefor, including without limitation, for the reasonable fees and expenses of
its counsel and all amounts paid as a result of such Claim or the compromise or
settlement thereof; provided, that in no event shall the Company be obligation
for the fees and expenses of more than one separate law firm (in addition to
local counsel, if necessary). In addition, with respect to any Claim in which
the Company assumes the defense, the applicable Indemnified Person shall have
the right to participate in such Claim and to retain his, her or its own counsel
therefor at his, her or its own expense.

 

6

--------------------------------------------------------------------------------

 

 

 

4.

The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason (other than as a
result of such Indemnified Person’s gross negligence, willful misconduct or
fraud in accordance with Section F.1 above) then (whether or not Wainwright is
the Indemnified Person), the Company and Wainwright shall contribute to the
Claim for which such indemnity is held unavailable in such proportion as is
appropriate to reflect the relative benefits to the Company, on the one hand,
and Wainwright, on the other, in connection with Wainwright’s engagement under
this Agreement, subject to the limitation that in no event shall the amount of
Wainwright’s contribution to such Claim exceed the amount of fees actually
received by Wainwright from the Company pursuant to Wainwright’s engagement
hereunder. If the allocation provided by the preceding sentence is judicially
determined not to be permitted, the Company and Wainwright shall contribute to
the Claim for which such indemnity is held unavailable in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
preceding sentence but also the relative faults of the Company, on one hand, and
Wainwright, on the other hand, as well as any other relevant equitable
considerations. The Company hereby agrees that the relative benefits to the
Company, on the one hand, and Wainwright on the other, with respect to
Wainwright’s engagement shall be deemed to be in the same proportion as (a) the
total value paid or received by the Company pursuant to the applicable Offering
(whether or not consummated) for which Wainwright is engaged to render services
bears to (b) the fee paid to Wainwright in connection with such engagement.
Notwithstanding the foregoing, no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act of 1933) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

 

5.

The Company’s indemnity, reimbursement and contribution obligations under this
Agreement shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Person may otherwise have at
law or at equity.

 

7

--------------------------------------------------------------------------------

 

 

G.     Limitation of Engagement to the Company. The Company acknowledges that
Wainwright has been retained only by the Company, that Wainwright is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Wainwright is not deemed
to be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Wainwright or any of its affiliates, or any of its or their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), employees or agents. Unless otherwise expressly
agreed in writing by Wainwright, no one other than the Company is authorized to
rely upon this Agreement or any other statements or conduct of Wainwright, and
no one other than the Company is intended to be a beneficiary of this Agreement.
The Company acknowledges that any recommendation or advice, written or oral,
given by Wainwright to the Company in connection with Wainwright’s engagement is
intended solely for the benefit and use of the Company’s management and
directors in considering a possible Offering, and any such recommendation or
advice is not on behalf of, and shall not confer any rights or remedies upon,
any other person or be used or relied upon for any other purpose. Wainwright
shall not have the authority to make any commitment binding on the Company. The
Company, in its sole discretion, shall have the right to reject any investor
introduced to it by Wainwright.

 

H.     Limitation of Wainwright’s Liability to the Company. Wainwright and the
Company further agree that none of Wainwright, its affiliates or any of its or
their respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents shall have any liability to the Company, its security holders or
creditors, or any person asserting claims on behalf of or in the right of the
Company (whether direct or indirect, in contract, tort, for an act of negligence
or otherwise) for any losses, fees, damages, liabilities, costs, expenses or
equitable relief arising out of or relating to this Agreement or the services
rendered hereunder, except for losses, fees, damages, liabilities, costs or
expenses that arise out of or are based on any action of or failure to act by
Wainwright and that are finally except to the extent judicially determined to
have resulted from the gross negligence, willful misconduct or fraud of
Wainwright, its affiliates or any of its or their respective officers,
directors, controlling persons (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act), employees or agents.

 

I.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. Any rights to trial by
jury with respect to any such action, proceeding or suit are hereby waived by
Wainwright and the Company.

 

J.     Notices. All notices hereunder will be in writing and sent by certified
mail, hand delivery, overnight delivery, fax or electronic mail, if sent to
Wainwright, at the address set forth on the first page hereof, e-mail:
notices@hcwco.com, Attention: Head of Investment Banking, and if sent to the
Company, to the address set forth on the first page hereof, e-mail: 1317 Carlton
Ave, Suite 200, Charlottesville, Virginia 22902, Attention: David G. Kalergis,
Chief Executive Officer, e-mail: dkalergis@diffusionpharma.com. Notices sent by
certified mail shall be deemed received five days thereafter, notices sent by
hand delivery or overnight delivery shall be deemed received on the date of the
relevant written record of receipt, notices delivered by fax shall be deemed
received as of the date and time printed thereon by the fax machine and notices
sent by e-mail shall be deemed received as of the date and time they were sent.

 

8

--------------------------------------------------------------------------------

 

 

K.     Conflicts. The Company acknowledges that Wainwright and its affiliates
may have and may continue to have investment banking and other relationships
with parties other than the Company pursuant to which Wainwright may acquire
information of interest to the Company. Wainwright shall have no obligation to
disclose such information to the Company or to use such information in
connection with any contemplated transaction. Wainwright acknowledges that the
securities laws of the United States prohibit trading in the securities of any
issuer while in the possession of any material non-public information with
respect to such issuer.

 

L.     Anti-Money Laundering. To help the United States government fight the
funding of terrorism and money laundering, the federal laws of the United States
require all financial institutions to obtain, verify and record information that
identifies each person with whom they do business. This means Wainwright must
ask the Company for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification
number) and such other information or documents that Wainwright considers
appropriate to verify the Company’s identity, such as certified articles of
incorporation, a government-issued business license, a partnership agreement or
a trust instrument.

 

M.     Miscellaneous. Each party hereto represents and warrants that it has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound. This Agreement shall not be modified or amended
except in writing signed by Wainwright and the Company. This Agreement shall be
binding upon and inure to the benefit of both Wainwright and the Company and
their respective assigns, successors, and legal representatives; provided, that
no party may assign this Agreement without the other party’s prior written
consent. This Agreement constitutes the entire agreement of Wainwright and the
Company with respect to the subject matter hereof and supersedes any prior
agreements with respect to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect, and the
remainder of the Agreement shall remain in full force and effect. This Agreement
may be executed in counterparts (including facsimile or electronic
counterparts), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

*********************

 

9

--------------------------------------------------------------------------------

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

Very truly yours,

 

H.C. WAINWRIGHT & CO., LLC

 

By: /s/ Mark W. Viklund

Name: Mark W. Viklund

Title: Chief Executive Officer

 

 

 

Accepted and Agreed:

 

 

Diffusion Pharmaceuticals Inc.

 

 

By: /s/ David G. Kalergis                

Name: David G. Kalergis

Title: CEO

 

 

 

 

 

 

10